Citation Nr: 0001403	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  96-38 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for bilateral wrist 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1991 to 
February 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 1996 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  In the November 1999 Appellant's 
Brief, the veteran's representative raised the issues of 
entitlement to service connection for an acquired psychiatric 
disorder and a right ankle disorder.  These issues are 
referred to the RO for appropriate action.
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The claim for service connection for bilateral wrist 
disability is not plausible. 


CONCLUSION OF LAW

The claim for service connection for bilateral wrist 
disability is not well grounded. 38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal that in December 1991 the 
veteran hyperextended the right thumb.  Examination revealed 
a full range of motion of the thumb.  Service medical records 
are otherwise silent or negative for disability of the 
wrists.

A November 1992 VA examination report noted that the veteran 
had a history of amputation of the left middle finger with 
skin graft, loss of nail.  No pathology or disability of the 
wrists was noted.

During a VA examination in August 1995, the veteran gave a 
history having injured both of his hands during service.  He 
complained of pain, numbness and paresthesia in both wrists.  
X-rays of the wrists were normal.  The diagnosis was to rule 
out carpal tunnel syndrome.  

During a follow-up VA examination in September 1995, the 
veteran complained of pain and numbness in the hands over the 
past three years.  He was referred for the purpose of ruling 
out carpal tunnel syndrome.  The examiner noted that the 
veteran worked as a painter and used as hydraulic gun to 
paint.  He was diagnosed by nerve conduction studies as 
having carpal tunnel syndrome of the right hand. 

Medical records of the State of Indiana dated in September 
1995 reveal that the veteran complained of pain in the wrists 
since a 1991 inservice injury in which he fell forward and 
hyperflexed his hands on his forearms.  The veteran stated 
his symptoms were triggered by exposure to vibration at work.  
The veteran was noted to have remained active with crafts, 
and to be working as a painter.  He was noted to ride a 
motorcycle.  There was no history or numbness or tingling 
except for some intermittent numbness of the entire left arm.  
The examiner's impression was that the veteran had no type of 
inflammatory arthritis.   The veteran was treated for 
previously diagnosed right carpal tunnel syndrome.

During a September 1996 psychiatric examination by the State 
of Indiana, the veteran was assessed as having bilateral 
carpal tunnel syndrome in the wrists.



Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient;  the veteran must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal on the claim must fail and 
there is no duty to assist him further in the development of 
the claim.  38 U.S.C.A. § 5107(a).  See Epps v. Gober, 126 
F.3d 1464 (1997).

In order for a claim for service connection to be well-
grounded, there must be competent evidence of a current 
disability (a medical diagnosis);  of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence);  and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995);  38 U.S.C.A. 
§§ 1110;  38 C.F.R. § 3.303. 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §  1110 (West 1991).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b);  Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. 

In the present case, although there is medical evidence of 
record of post-service carpal tunnel syndrome, there is no 
medical "nexus" evidence relating this disability to a 
disease or injury incurred or aggravated during service.  
Epps;  Caluza.  Thus the claim must be denied as not well 
grounded.  Id.

The Board acknowledges the contention of the veteran's 
representative that an inservice thumb injury caused the 
veteran's carpal tunnel syndrome.  The Board further 
acknowledges the veteran's contention that his bilateral 
wrist disability was caused by an inservice injury in which 
he fell and hyperflexed his hands on his forearms.  However, 
these are matters of medical causation requiring medical 
expertise -- a physician's written opinion supporting such 
assertions would be required to well ground the veteran's 
claim.   Grottveit.  The veteran and his representative, as 
lay persons, are not competent to provide medical opinions, 
so that their assertions as to medical diagnosis or causation 
cannot constitute evidence of a well-grounded claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 


ORDER

Entitlement to service connection for bilateral wrist 
disability is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

